Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or discloses a method comprising illuminating a target with a first beam of radiation comprising a central wavelength and detecting a first result; illuminating the target with a second beam of radiation comprising two different central wavelengths and detecting a second result; calculating a first value for an intermediate parameter based on the first result; calculating a second value for the intermediate parameter based on the second result; and calculating a combined measurement for the patterning process parameter based on the first and second values for the intermediate parameter.
Hu et al. (2009/0296075) does not disclose illuminating the target with a second beam of radiation comprising two different central wavelengths.
Lee et al. (2016/0071255) discloses obtaining first image corresponding to first overlay mark via light having first wavelength and obtaining second image corresponding to second overlay mark via light having second wavelength, but does not disclose illuminating a target with a first beam of radiation comprising a central wavelength and detecting a first result; illuminating the target with a second beam of radiation comprising two different central wavelengths and detecting a second result.
Lee et al. (10,824071) discloses identifying  locations of plurality of alignment marks by using a plurality of lights having different wavelengths and obtaining a plurality of model functions.  However, Lee et al. does not disclose illuminating a target with a first beam of radiation comprising a central wavelength and detecting a first result; illuminating the target with a second beam of radiation comprising two different central wavelengths and detecting a second result.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        November 30, 2021